Filed 1/5/21 P. v. Martin CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                                B303064

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. MA076747)
         v.

JARED ANDREW MARTIN,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Shannon Knight, Judge. Affirmed.
      Alan E. Spears, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Kenneth C. Byrne and Christopher G.
Sanchez, Deputy Attorneys General, for Plaintiff and
Respondent.
      Jared Andrew Martin appeals from a judgment entered
after a jury convicted him of one count of making a criminal
threat (Pen. Code, § 422, subd. (a)).1 The jury also found true the
allegation Martin personally used a deadly or dangerous weapon
(a knife) in the commission of the offense (§ 12022, subd. (b)(1)).
On appeal, Martin contends there was not sufficient evidence (1)
his conduct conveyed a gravity of purpose and an immediate
prospect of execution of the threat and (2) the victim was placed
in sustained fear. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.     The Evidence at Trial
       About 6:00 p.m. on May 6, 2019 Jason Solomon was riding
on a Metrolink train from Santa Clarita to Lancaster. Solomon
was seated on the upper deck of a multilevel car when he heard
“a lot of rumbling” that drew him and other passengers to the
stairwell at the south end of the car.2 Looking down the
stairwell, Solomon saw a younger man (Raphael Brown) hitting
an older man (Martin) while Martin had his back against a
window.3 Solomon went down the stairs, grabbed Brown, and

1     All further statutory references are to the Penal Code.
2      Solomon used “north” and “south” in his testimony to
describe where on the train the incident occurred. Because the
train was generally headed northbound between the Via
Princessa and Acton stations at the time of the incident, the
south end of the train car would have been toward the rear of the
train, and the north end toward the front.
3    Solomon identified Martin at trial. Before the incident
Solomon did not know Martin or Brown.




                                 2
pulled him off Martin. Solomon pushed Brown towards the north
end of the train car in an effort to break up the fight between the
two men, at which point Brown walked off to the north.
       Solomon turned his attention back to Martin and noticed
Martin was holding two knives, one in each hand. The knives
were each seven to nine inches long and looked like “throwing
knives.” At this point, Martin was standing three and a half feet
away from Solomon, while a Metrolink security guard stood
slightly in front of and to the right of Solomon. As Solomon tried
to calm Martin down, Martin angrily stated, “I’m tired of these
young niggers fucking with me.” Martin then said to Solomon,
“Get out of my way.” Solomon said “no.” Martin then looked
Solomon squarely in the eyes and stated, “Get out of my way or
I’m going to kill you.” As Martin “threatened” Solomon, the tips
of Martin’s knife blades were pointed directly at Solomon.
       After about five seconds, Solomon stepped back, believing
Martin “was already ready to go ahead and do whatever he
wanted to do with the two knives in his hand.” Solomon testified
he thought of his wife and son, and how “if I get stabbed and die,
I’m gone. My wife is a widow. My son don’t have a father. [T]hat
made me step back.” Solomon then tried “to step out of the
situation” while still “looking to the car[] as far as the other
people on the train.” Solomon walked north on the train car to
try to find Brown and make sure Brown was not in Martin’s view.
Martin followed Solomon. As Solomon reached the north end of
the car, he noticed several children, families, and commuters
sitting in the next car, so he faced Martin and told Martin to turn
around. Martin began to walk back to the south, and Solomon
followed Martin part of the way. At this point, Solomon did not
know where the security guard had gone.




                                3
       Martin ultimately returned to the seating area at the
southern end of the train car where Solomon had originally
encountered him, sat down, and began to laugh. Solomon did not
understand Martin’s laugher to mean Martin’s earlier words had
been a joke, although Solomon thought the situation had been
“defused.” Solomon remained on the stairs near the southern end
of the train until the train reached the next station so he could
watch Martin because he “didn’t know if anything would spark as
far as [Martin’s] attitude, anger, or whatever.” When the train
stopped in Acton, Martin got up, left his belongings behind, and
disembarked from the southernmost car of the train “like nothing
happened.” Solomon also got off the train and watched as the
police detained Martin.4 Solomon thought about the incident
“every other day for like two weeks, just because of the whole
knife thing, the threatening. Just the entire situation could have
went left where somebody really could have like died or
something like that . . . .”5




4      Los Angeles County Sheriff’s Deputy Thomas Halaszynski
testified he was dispatched to the Acton Metrolink station to
respond to a call of an assault with a deadly weapon on the train.
Arriving at the scene, Deputy Halaszynski saw Brown, who
sustained stab wounds on his back, being taken into an
ambulance to be transported to the hospital. Deputy Halaszynski
recovered two knives from the train security guard, and he
interviewed Martin, who stated Brown had assaulted him,
causing Martin to use the knives in self-defense.
5        Martin did not testify or present any other evidence at
trial.




                                   4
B.    The Information, Verdict and Sentencing
      The amended information charged Martin with one count of
making a criminal threat (§ 422, subd. (a); count 2)6 and specially
alleged Martin personally used a knife in the commission of a
felony (§ 12022, subd. (b)(1)). Martin pleaded not guilty and
denied the special allegation.
      The jury found Martin guilty of making a criminal threat
and found the special allegation true. The trial court sentenced
Martin to three years in state prison, comprised of the middle
term of two years for making a criminal threat, plus one year for
the weapon enhancement. Martin timely appealed.

                         DISCUSSION

A.     Standard of Review
       “When a defendant challenges the sufficiency of the
evidence for a jury finding, we review the entire record in the
light most favorable to the judgment of the trial court. We
evaluate whether substantial evidence, defined as reasonable and
credible evidence of solid value, has been disclosed, permitting
the trier of fact to find guilt beyond a reasonable doubt.” (People
v. Vargas (2020) 9 Cal.5th 793, 820; accord, People v. Penunuri
(2018) 5 Cal.5th 126, 142 (Penunuri) [“‘To assess the evidence’s
sufficiency, we review the whole record to determine whether any
rational trier of fact could have found the essential elements of
the crime or special circumstances beyond a reasonable doubt.’”].)
“‘“Conflicts and even testimony [that] is subject to justifiable

6     The original information also charged Martin with assault
with a deadly weapon (of Brown) (§ 245, subd. (a)), but the count
was dismissed.




                                5
suspicion do not justify the reversal of a judgment, for it is the
exclusive province of the trial judge or jury to determine the
credibility of a witness and the truth or falsity of the facts upon
which a determination depends. [Citation.] We resolve neither
credibility issues nor evidentiary conflicts; we look for substantial
evidence.”’” (Penunuri, at p. 142; accord, People v. Mendez (2019)
7 Cal.5th 680, 703.)
       “‘“The standard of review is the same in cases in which the
prosecution relies mainly on circumstantial evidence.”’” (People
v. Vargas, supra, 9 Cal.5th at p. 820; accord, People v. Rivera
(2019) 7 Cal.5th 306, 324.) “‘We presume in support of the
judgment the existence of every fact the trier of fact reasonably
could infer from the evidence. [Citation.] If the circumstances
reasonably justify the trier of fact’s findings, reversal of the
judgment is not warranted simply because the circumstances
might also reasonably be reconciled with a contrary finding.’”
(People v. Westerfield (2019) 6 Cal.5th 632, 713; accord, Penunuri,
supra, 5 Cal.5th at p. 142 [“‘A reversal for insufficient evidence
“is unwarranted unless it appears ‘that upon no hypothesis
whatever is there sufficient substantial evidence to support’” the
jury’s verdict.’”].)

B.     Substantial Evidence Supports Martin’s Conviction of
       Making a Criminal Threat
       1.    Governing law
       To prove the crime of making a criminal threat in violation
of section 422, “[t]he prosecution must prove ‘(1) that the
defendant “willfully threaten[ed] to commit a crime which will
result in death or great bodily injury to another person,” (2) that
the defendant made the threat “with the specific intent that the




                                  6
statement . . . is to be taken as a threat, even if there is no intent
of actually carrying it out,” (3) that the threat—which may be
“made verbally, in writing, or by means of an electronic
communication device”—was “on its face and under the
circumstances in which it [was] made, . . . so unequivocal,
unconditional, immediate, and specific as to convey to the person
threatened, a gravity of purpose and an immediate prospect of
execution of the threat,” (4) that the threat actually caused the
person threatened “to be in sustained fear for his or her own
safety or for his or her immediate family’s safety,” and (5) that
the threatened person’s fear was “reasonabl[e]” under the
circumstances.’” (In re George T. (2004) 33 Cal.4th 620, 630,
quoting § 422, subd. (a); accord, People v. Roles (2020)
44 Cal.App.5th 935, 942.)
       “Section 422 ‘was not enacted to punish emotional
outbursts, it targets only those who try to instill fear in others.
[Citation.]’ [Citation.] The statute ‘does not punish such things
as “mere angry utterances or ranting soliloquies, however
violent.” [Citation.]’ [Citation.] Instead, a criminal threat ‘is a
specific and narrow class of communication,’ and ‘the expression
of an intent to inflict serious evil upon another person.’” (People
v. Wilson (2010) 186 Cal.App.4th 789, 805 (Wilson) [prison
inmate’s declaration to a corrections officer that he killed officers
in the past and would “blast” the corrections officer after he was
released on parole in 10 months was sufficient evidence of
criminal threat under § 422].) Further, “it is the circumstances
under which the threat is made that give meaning to the actual
words used. Even an ambiguous statement may be a basis for a
violation of section 422.” (People v. Butler (2000) 85 Cal.App.4th




                                  7
745, 753; accord, People v. Culbert (2013) 218 Cal.App.4th 184,
190 (Culbert).)
       The statutory requirement that a threat be “‘unequivocal,
unconditional, immediate and specific’” sets forth “the factors to
be considered in determining whether a threat, considered
together with its surrounding circumstances, conveys those
impressions to the victim.” (People v. Stanfield (1995)
32 Cal.App.4th 1152, 1158 (Stanfield); accord, Wilson, supra,
186 Cal.App.4th at p. 807.) Although section 422 requires a
threat be “unconditional,” the Supreme Court has explained,
“‘[U]se of the word “unconditional” was not meant to prohibit
prosecution of all threats involving an “if” clause, but only to
prohibit prosecution based on threats whose conditions precluded
them from conveying a gravity of purpose and imminent prospect
of execution.’” (People v. Bolin (1998) 18 Cal.4th 297, 339 (Bolin);
accord, Stanfield, at p. 1158 [“A seemingly conditional threat
contingent on an act highly likely to occur may convey to the
victim a gravity of purpose and immediate prospect of
execution.”].) Further, “‘[m]ost threats are conditional; they are
designed to accomplish something; the threatener hopes that
they will accomplish it, so that he won’t have to carry out the
threats.’” (Bolin, at p. 339; accord, Wilson, at p. 806.)
       The requirement in section 422, subdivision (a), that the
threat cause the victim “reasonably to be in sustained fear for his
or her own safety or for his or her immediate family’s safety” “has
a subjective and an objective component. A victim must actually
be in sustained fear, and the sustained fear must also be
reasonable under the circumstances” (In re Ricky T. (2001)
87 Cal.App.4th 1132, 1140). Fear is “sustained” within the
meaning of section 422 if it lasts for a “‘period of time that




                                 8
extends beyond what is momentary, fleeting, or transitory.’”
(People v. Fierro (2010) 180 Cal.App.4th 1342, 1349 (Fierro)
[minute during which the defendant threatened to kill the victim
and displayed what appeared to be a gun in his waistband was
sufficient to establish victim was in sustained fear]; accord,
Culbert, supra, 218 Cal.App.4th at pp. 188-190 [substantial
evidence supported jury’s conclusion defendant’s stepson was in
sustained fear where for a minute defendant held an unloaded
firearm to his head and stated, “‘[d]on’t ever lie to me’” and
“‘[d]on’t you ever call me that again,’” causing stepson to step
back, scream, and “‘just about poop[] [his] pants’”]; People v. Allen
(1995) 33 Cal.App.4th 1149, 1156 [15 minutes was “more than
sufficient” to show sustained fear where the defendant was
“armed, mobile, and at large” and had threatened to kill the
victim and her daughter]; cf. In re Ricky T., at pp. 1135, 1140
[teacher was not in sustained fear where he was not in fear
“beyond the moments of the encounter” after student exclaimed
“‘I’m going to get you’” after teacher inadvertently struck student
with a classroom door].)

      2.     There is substantial evidence Martin’s threat conveyed
             a gravity of purpose and immediate prospect of
             execution, and placed Solomon in sustained fear
       Martin contends the record does not support his conviction
of making a criminal threat because the threat was conditional
and not “so unequivocal, unconditional, immediate, and specific
as to convey to the person threatened, a gravity of purpose and
an immediate prospect of execution of the threat.” (§ 422.)
Martin also contends Solomon was not placed in sustained fear
for his safety because Solomon stood up to Martin and then




                                  9
followed Martin back to his seat. Substantial evidence supports
Martin’s conviction.

             a.    Martin’s threat was grave and immediate
       Although Martin’s words were conditional in that he
threatened, “Get out of my way or I’m going to kill you,” his
threat as a whole conveyed a gravity of purpose and imminent
prospect of execution. Martin had just been in a violent
altercation with Brown and was angry and agitated. Although
Solomon had tried to assist Martin by pulling Brown off him,
Martin quickly redirected his anger toward Solomon when
Solomon refused to let him pass. Martin looked Solomon
squarely in the eye as he threatened to kill Solomon if he did not
get out of the way. As Martin said these words, he was standing
only three and a half feet away from Solomon and holding two
knives that looked like “throwing knives” seven to nine inches
long, with their tips pointed directly at Solomon. Believing that
Martin “was ready to go ahead and do whatever he wanted to do
with the two knives in his hand,” Solomon feared he would be
stabbed to death if he did not retreat, causing him to step back.
Under these circumstances, Martin’s threat conveyed a grave and
imminent threat. (See People v. Bolin, supra, 18 Cal.4th at pp.
311, 336, fn. 11, 340 [defendant’s threat that if victim touched
defendant’s daughter again, defendant “would have him
‘permanently removed from the face of this Earth’” met statutory
definition of criminal threat]; Stanfield, supra, 32 Cal.App.4th at
pp.1156, 1162 [conditional threat to have lawyer killed if he did
not join defendant’s political party provided substantial evidence
of a gravity of purpose and imminent prospect of execution].)




                                10
       Martin’s reliance on People v. McMakin (1857) 8 Cal. 547 is
misplaced. There, the defendant intercepted a man riding on
horseback along a trail that ran through disputed land, pointed a
revolver at the man and threatened to shoot him if he did not
leave the land, causing the threatened man to ride off. (Ibid.)
Affirming the defendant’s conviction of assault, the Supreme
Court reasoned, “It is true the threat was conditional, but the
condition was present, and not future, and the compliance
demanded was immediate. Where a party puts in a condition
which must be at once performed, and which condition he has no
right to impose, and his intent is immediately to enforce
performance by violence, and he places himself in a position to do
so, and proceeds as far as it is then necessary for him to go in
order to carry out his intention,” an assault has been committed.
(Id. at pp. 548-549.) Martin argues that unlike in McMakin, he
had a lawful right to demand Solomon move to enable Martin to
pass in the narrow train car. But Martin offers no authority, nor
is there, for the proposition a person in a narrow train car or
otherwise can threaten to kill someone who does not allow him to
pass.7


7      Martin also argues the lack of a prior relationship between
Martin and Solomon militates toward reversal. The parties’ prior
relationship may be relevant in determining whether a
defendant’s conduct constitutes a criminal threat. (See People v.
Allen (1995) 33 Cal.App.4th 1149, 1156 [court properly
considered victim’s knowledge that defendant had practice of
looking inside her home prior to his threat to kill her and her
daughter].) But we are aware of no authority holding that
threats among strangers are less likely to satisfy section 422.
(See, e.g., Fierro, supra, 180 Cal.App.4th at p. 1345 [affirming




                                11
              b.    Solomon was in sustained fear for his safety
       Martin contends there is no substantial evidence his threat
placed Solomon in sustained fear because Solomon complied with
Martin’s demand after only an “instant,” and his belief Martin
would kill him quickly dissipated. This argument fails because
even a short incident in which the defendant threatens to kill the
victim can cause the victim to be in sustained fear. (See, e.g.,
Culbert, supra, 218 Cal.App.4th at p. 190 [less than a minute
sufficient]; Fierro, supra, 180 Cal.App.4th at p. 1349 [one minute
sufficient].)
       Here, there is substantial evidence Solomon’s initial fear of
being stabbed persisted for more than the five seconds it took for
him to move out of the way. After Martin threatened to kill
Solomon while pointing two knives at him, about five seconds
later Solomon moved away in an effort to “step out of the
situation.” Solomon described his fear at that point as
significant, causing him to think Martin would stab and kill him,
leaving Solomon’s wife a widow and his son fatherless. Solomon
then walked toward the north end of the train car as Martin
followed. It was only after Solomon reached the north end of the
train car and saw a number of children in the next train car that
he boldly demanded Martin turn around. Although there is no
testimony as to how much time elapsed before Solomon


conviction of making criminal threat to kill a stranger and his
son after a disagreement over access to pumps at a gas station];
People v. Ortiz (2002) 101 Cal.App.4th 410, 413 [affirming
conviction of making a criminal threat during carjacking where
defendant got into an unknown victim’s car at a gas station and
told victim he would kill him if he tried “‘to do anything’”].)




                                 12
confronted Martin at the north end of the train car, Solomon’s
testimony makes clear his conduct to that point was motivated by
his fear that Martin would make good on his threat to kill
Solomon or escalate the violence on the train.
       Moreover, the jury reasonably could have concluded
Solomon remained in sustained fear of Martin even after
Solomon told Martin to turn around and Martin complied.
Solomon testified that after Martin returned to his seat at the
south end of the train, Solomon waited on the southern stairwell
until the train reached the next station so he could watch Martin
because he “didn’t know if anything would spark as far as
[Martin’s] attitude, anger, or whatever.”8 The jury could
reasonably infer from the fact Solomon placed himself in a
position to monitor Martin from a distance sufficient to avoid
being stabbed that Solomon remained in sustained fear until
Martin disembarked the train and was detained.
       Martin argues that Solomon’s actions in confronting Martin
at the north end of the train car, following Martin back to his
seat, and watching over Martin until the train reached Acton
showed that Solomon was not in sustained fear of Martin’s
threats.9 However, “‘[i]f the circumstances reasonably justify the

8     In his opening brief Martin concedes, “[t]here is no question
that Solomon remained wary of [Martin] after hearing the threat
or even that, after a period of reflection, the incident took on
greater significance,” but he argues “Solomon was not afraid
[Martin] would actually kill him once [Martin] had turned and
walked away.”
9    Martin also contends that after he returned to his seat, his
“demeanor had now changed to one of apparent amusement,”
which would have allayed Solomon’s fear. But Solomon testified




                                13
trier of fact’s findings, reversal of the judgment is not warranted
simply because the circumstances might also reasonably be
reconciled with a contrary finding.’” (People v. Westerfield, supra,
6 Cal.5th at p. 713.)

                         DISPOSITION

      The judgment is affirmed.



                                                 FEUER, J.
      We concur:



            PERLUSS, P. J.



            SEGAL, J




he did not interpret Martin’s laughter to mean Martin’s threat
was not serious. Further, some time had already passed since
Martin’s initial threat by the time Martin returned to his seat.




                                14